Exhibit 99.1 Gerdau Ameristeel Announces Second Quarter 2007 Results TAMPA, FL, August 8, 2007 - Gerdau Ameristeel Corporation (NYSE: GNA; TSX: GNA.TO) today reported net income of $139.1 million, or $0.45 per share fully diluted, on net sales of $1.3 billion for the three months ended June 30, 2007, compared to net income of $127.6 million, or $0.42 per share fully diluted, on net sales of $1.2 billion for the three months ended June 30, 2006.For the six months ended June 30, 2007, Gerdau Ameristeel reported net income of $272.7 million, or $0.89 per share fully diluted, on net sales of $2.7 billion, compared to net income of $216.5 million, or $0.71 per share fully diluted, on net sales of $2.3 billion for the six months ended June 30, 2006. EBITDA was $244.3 million for the three months ended June 30, 2007 and $489.1 million for the six months ended June 30, 2007, compared to EBITDA of $222.1 million for the three months ended June 30, 2006 and $395.5 million for the six months ended June 30, 2006. Included in selling and administrative expense for the three and six months ended June 30, 2007 is a non-cash pretax expense of $9.2 million and $18.0 million, respectively, to mark to market outstanding stock appreciation rights and expenses associated with other executive compensation agreements compared to a non-cash pretax expense of $5.7 million and $32.1 million, respectively for the three and six months ended June 30, 2006. On June 17, 2007, Pacific Coast Steel (“PCS”), a majority owned joint venture of the Company completed the acquisition of the assets of Valley Placers, Inc. (“VPI”), a reinforcing steel contractor in Las Vegas, Nevada. In addition to contracting activities, VPI operates a steel fabrication facility and retail construction supply business in Las Vegas. VPI currently employs more than 110 field ironworkers and specializes in smaller commercial, retail and public works projects. On July 10, 2007, the Company announced that it signed a definitive merger agreement to acquire Chaparral Steel Company (“Chaparral”), for approximately $4.2 billion in cash.Chaparral is the second largest producer of structural steel products in North America and also a major producer of steel bar products. It operates two mini-mills, one located in Midlothian, Texas, and the other located in Dinwiddie County, Virginia. Chaparral has approximately 1,400 employees and an annual installed capacity of 2.6 million tons. The transaction, which is subject to customary closing conditions including the approval of Chaparral’s shareholders and regulatory approvals, is expected to close before the end of the year.The Company has secured financing commitments of $4.6 billion to complete the transaction. The Company reached an agreement with the Unitedsteel workers Union at the Joliet, Illinois mill.The contract is effective July 22, 2007 and expires July 22, 2011. On August 7, 2007, the Board of Directors approved a quarterly dividend of $0.02 (two US$ cents) per common share, payable September 7, 2007 to shareholders of record at the close of business on August 22, 2007. Effective January 1, 2007, the Company adopted Financial Accounting Standards Board (“FASB”) Staff Position No. AUG-AIR-1, “Accounting for Planned Major Maintenance Activities”.This guidance specifically precludes the use of the previously acceptable “accrue in advance” method of accounting for these activities.In compliance with this new guidance, the Company has retroactively adjusted the Condensed Consolidated Statements of Earnings for the three months and six months ended June 30, 2006 resulting in an increase in net income of $1.7 million and $3.2 million, respectively.Additionally, the Company also adjusted the Condensed Consolidated Balance Sheet and Condensed Consolidated Statement of Changes in Shareholders’ Equity for the year ended December 31, 2006 resulting in an increase in shareholders’ equity of $1.3 million. The following table summarizes Gerdau Ameristeel’s results for the three months ended June 30, 2007 compared to the results for the three months ended June 30, 2006. All financial results are presented in accordance with accepted accounting principles generally in the United States of America (GAAP), except EBITDA which is reconciled below. For the Three Months Ended - Unaudited June 30, 2007 June 30, 2006 As Adjusted Income Statement ($000's except EPS) Net sales $ 1,331,818 $ 1,205,790 Income from operations 199,819 165,149 Net income 139,128 127,633 EBITDA 244,323 222,106 EPS - Basic $ 0.46 $ 0.42 EPS - Diluted $ 0.45 $ 0.42 Average shares outstanding (000's) 305,349 304,609 June 30, 2007 December 31, 2006 Unaudited As Adjusted Balance Sheet ($000's except share price) Working capital $ 1,276,444 $ 1,072,948 Total debt 455,092 431,655 Shareholders' equity 2,067,832 1,853,458 Market capitalization 4,471,453 2,723,959 Share price (note 1) $ 14.63 $ 8.92 Note (1): Share price is the closing price on the New York Stock Exchange on June 30, 2007, and December 31, 2006, respectively. Excluding 50% owned joint ventures, the Company shipped 1.7 million tons of finished steel in the three months ended June 30, 2007, a decrease of 4.4% over the three months ended June 30, 2006.The Company believes its customers had high levels of inventory at March 31, 2007 due to these customers buying steel in advance of the price increases that were announced during the three months ended March 31, 2007, which prompted a reduction in shipments for the three months ended June 30, 2007 as customers reduced their inventory to more normal levels.Average mill prices for the three months ended June 30, 2007 increased $82 per ton, or 14.6%, compared to the three months ended June 30, 2006.Average fabricated steel prices for the three months ended June 30, 2007 increased $130 per ton, or 17.3%, compared to the three months ended June 30, 2006.This comparative increase in average prices was the effect of the Company’s acquisition of PCS in November 2006.PCS derives a significant portion of its revenue from the installation of reinforcing steel, which generates a higher average net selling price on a per ton basis.Scrap raw material cost used in production for the three months ended June 30, 2007 increased $29 per ton, or 14.2%, compared to the three months ended June 30, 2006.Metal spread, the difference between mill selling prices and scrap raw material cost, increased $53 per ton, or 14.7% for the three months ended June 30, 2007, compared to the three months ended June 30, 2006.Mill manufacturing costs were $255 per ton for the three months ended June 30, 2007 compared to $238 per ton for the three months ended June 30, 2006; primarily as a result of the reduced production at some of the mills to ensure production remained in line with demand. 2 The following table summarizes Gerdau Ameristeel’s results for the six months ended June 30, 2007 compared to the results for the six months ended June 30, 2006. All financial results are presented in accordance with accepted accounting principles generally in the United States of America (GAAP), except EBITDA which is reconciled below. For the Six Months Ended - Unaudited June 30, 2007 June 30, 2006 As Adjusted Income Statement ($000's except EPS) Net sales $ 2,674,814 $ 2,265,020 Income from operations 395,484 283,122 Net income 272,663 216,478 EBITDA 489,119 395,539 EPS - Basic $ 0.89 $ 0.71 EPS - Diluted $ 0.89 $ 0.71 Average shares outstanding (000's) 305,278 304,465 Excluding 50% owned joint ventures, the Company shipped 3.6 million tons of finished steel in the six months ended June 30, 2007, an increase of 5.5% over the six months ended June 30, 2006.This increase resulted from the incremental tons shipped from the Sheffield Steel Corporation and Pacific Coast Steel (PCS) operations which were acquired in June and November 2006, respectively.Average mill prices for the six months ended June 30, 2007 increased $56 per ton, or 10.1%, compared to the six months ended June 30, 2006.Average fabricated steel prices for the six months ended June 30, 2007 increased $126 per ton, or 16.9%, compared to the six months ended June 30, 2006.This comparative increase in average prices was a result of the Company’s acquisition of PCS in November 2006.Scrap raw material cost used in production for the six months ended June 30, 2007 increased $30 per ton, or 15.5%, compared to the six months ended June 30, 2006.Metal spread, the difference between mill selling prices and scrap raw material cost, for the six months ended June 30, 2007 increased $26 per ton, or 7.2%, compared to the six months ended June 30, 2006.Mill manufacturing costs were $253 per ton for the six months ended June 30, 2007 compared to $242 per ton for the six months ended June 30, 2006. 3 50% Owned Joint Venture Results The following table summarizes the results of the Company’s portion of its 50% owned joint ventures, primarily Gallatin Steel, a flat rolled mill joint venture with Dofasco Inc. Three Months Ended - Unaudited Six Months Ended - Unaudited June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Tons Shipped 200,817 208,288 400,802 410,132 ($000s) Income from Operations $ 14,981 $ 33,973 $ 33,101 $ 63,349 Net Income 14,334 34,048 32,029 63,377 EBITDA 17,458 36,375 38,279 68,153 $/Ton $/Ton $/Ton $/Ton Average Selling Price 553.84 589.06 542.16 577.08 Scrap Charged 273.27 244.83 261.33 236.25 Metal Spread 280.57 344.23 280.83 340.83 Income from Operations 74.60 163.11 82.59 154.46 EBITDA 86.93 174.64 95.51 166.17 For the three months ended June 30, 2007, Gerdau Ameristeel’s income from operations was $199.8 million and our share of the income from operations of the 50% owned joint ventures was $15.0 million.Based on 1.9 million tons of finished steel shipped, the composite income from operations was $113 per ton for the three months ended June 30, 2007.For the three months ended June 30, 2006, Gerdau Ameristeel’s income from operations was $165.1 million and our share of the income from operations of the 50% owned joint ventures was $34.0 million.Based on 2.0 million tons of finished steel shipped, the composite income from operations was $100 per ton for the three months ended June 30, 2006. For the six months ended June 30, 2007, Gerdau Ameristeel’s income from operations was $395.5 million and our share of the income from operations of the 50% owned joint ventures was $33.1 million.Based on 4.0 million tons of finished steel shipped, the composite income from operations was $108 per ton for the six months ended June 30, 2007.For the six months ended June 30, 2006, Gerdau Ameristeel’s income from operations was $283.1 million and our share of the income from operations of the 50% owned joint ventures was $63.3 million.Based on 3.8 million tons of finished steel shipped, the composite income from operations was $91 per ton for the six months ended June 30, 2006. CEO Comments Mario Longhi, President and CEO of Gerdau Ameristeel, commented: “We are very pleased with the results for the first six months of 2007 and we are optimistic that the markets can remain solid for the balance of the year.Metal spreads in the second quarter were at all time record highs and we believe we are well positioned to continue to generate good cash flows from our operations. We are excited about the strategic impact of our recently announced acquisition of Chaparral Steel.The acquisition further expands our geographic footprint and solidifies our position as a leader in the North American long products sector, offering a full range of rebar, merchant, and structural products.We welcome the employees of Chaparral Steel to the Gerdau Ameristeel team and look forward to developing and effectively executing our integration plan, to share best practices, and realize all synergy opportunities. We also applaud the US International Trade Commission’s recent ruling to continue anti-dumping duty orders on rebar imports from seven countries including China.A significant portion of the US rebar market is serviced by imports - the decision from the ITC ensures that the market will not be injured by illegally dumped rebar from these countries.” 4 Forward Looking Statements In this press release, “Gerdau Ameristeel” and “Company” refer to Gerdau Ameristeel Corporation and its subsidiaries and 50%-owned joint ventures.Certain statements in this press release, including, without limitation, the section entitled “CEO Comments” constitute forward-looking statements.Such statements describe the Company’s assumptions, beliefs and expectations with respect to its operations, future financial results, business strategies and growth and expansion plans can often be identified by the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” and other words and terms of similar meaning.The Company cautions readers that forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those currently projected by the Company.In addition to those noted in the statements themselves, any number of factors could affect actual results, including, without limitation: The highly competitive nature of the global steel industry and the availability of competitive substitute materials; the cyclical nature of the steel industry and the industries served by the Company; economic conditions in North America and worldwide steel imports and trade regulations; the substantial capital investment and maintenance expenditures required in the Company’s business; unexpected equipment failures, transportation disruptions or production curtailments or shutdowns; increases in the cost of steel scrap, energy and other raw materials; the ability to renegotiate collective bargaining agreements and avoid labor disruptions; the cost of compliance with environmental laws and regulations; the Company’s costs relative to competitors who have sought bankruptcy protection; the Company’s ability to fund its pension plans; the deviation of actual results from estimates made by the Company in the preparation of its financial statements; the loss of key employees; the Company’s reliance on joint ventures that it does not control; the effects of the consolidation of operations or of the steel industry, and the ability to integrate newly-acquired businesses and achieve synergies. Any forward-looking statements in this press release are based on current information as of the date of this press release and the Company does not undertake any obligation to update any forward-looking statements to reflect new information, future developments or events, except as required by law. Notice of Conference Call Gerdau Ameristeel invites you to listen to a live broadcast of its second quarter conference call on Wednesday, August 8, 2007, at 3 pm EST.The call will be hosted by Mario Longhi, President and CEO, and Barbara Smith, VP and CFO, and can be accessed via our Web site at www.gerdauameristeel.com.Web cast attendees are welcome to listen to the conference in real-time or on-demand at your convenience. About Gerdau Ameristeel Gerdau Ameristeel is the second largest minimill steel producer in North America with annual manufacturing capacity of over 9.0 million tons of mill finished steel products.Through its vertically integrated network of 17 minimills (including one 50%-owned joint venture minimill), 17 scrap recycling facilities and 52 downstream operations (including seven joint venture fabrication facilities), Gerdau Ameristeel serves customers throughout North America.The Company’s products are generally sold to steel service centers, to steel fabricators, or directly to original equipment manufacturers (“OEMs”) for use in a variety of industries, including construction, automotive, mining, cellular and electrical transmission, metal building manufacturing and equipment manufacturing.Gerdau Ameristeel’s common shares are traded on the Toronto Stock Exchange under the symbol GNA.TO and on the New York Stock Exchange under the symbol GNA.For additional financial and investor information, visit www.gerdauameristeel.com. 5 EBITDA (earnings before interest, taxes, depreciation and amortization) is a non-GAAP measure that management believes is a useful supplemental measure of cash available prior to debt service, capital expenditures and income tax.Investors are cautioned that EBITDA should not be construed as an alternative to net income determined in accordance with GAAP as an indicator of the Company’s performance or to cash flows from operations as a measure of liquidity and cash flows. EBITDA does not have a standardized meaning prescribed by GAAP.The Company’s method of calculating EBITDA may differ from the methods used by other companies and, accordingly, it may not be comparable to similarly titled measures used by other companies.Reconciliation of EBITDA to net income is shown below: For the Three Months Ended - Unaudited June 30, 2007 June 30, 2006 As Adjusted ($000s) Net income $ 139,128 $ 127,633 Income tax expense 67,051 60,253 Interest and other expense on debt 5,961 9,771 Depreciation and amortization 29,993 27,747 Earnings from joint ventures (14,334 ) (34,048 ) Cash distribution from 50% owned joint ventures 11,250 30,750 Minority interest 5,274 - EBITDA $ 244,323 $ 222,106 For the Six Months Ended - Unaudited June 30, 2007 June 30, 2006 As Adjusted ($000s) Net income $ 272,663 $ 216,478 Income tax expense 133,805 106,273 Interest and other expense on debt 13,912 20,433 Depreciation and amortization 59,228 54,579 Earnings from joint ventures (32,029 ) (63,377 ) Cash distribution from 50% owned joint ventures 31,654 61,153 Minority interest 9,886 - EBITDA $ 489,119 $ 395,539 For more information please contact: Mario Longhi President and Chief Executive Officer Gerdau Ameristeel (813) 207-2346 mlonghi@gerdauameristeel.com Barbara R. Smith Vice President and Chief Financial Officer Gerdau Ameristeel (813) 319-4324 basmith@gerdauameristeel.com 6 SUPPLEMENTAL OPERATING AND FINANCIAL INFORMATION - UNAUDITED THE INFORMATION IN THIS TABLE EXCLUDES 50% OWNED JOINT VENTURES For the Three Months Ended June 30, 2007 June 30, 2006 Tons Tons Production Melt Shops 1,799,841 1,759,786 Rolling Mills 1,749,515 1,653,001 Tons % Tons % Finished Steel Shipments Rebar 396,770 23 % 407,783 23 % Merchant / Special Sections 754,135 45 % 842,722 48 % Rod 181,832 11 % 216,569 12 % Fabricated Steel 362,275 21 % 306,498 17 % Total Shipments 1,695,012 100 % 1,773,572 100 % $/Ton $/Ton As Adjusted Selling Prices Mill external shipments 648.28 565.93 Fabricated steel shipments 877.56 747.85 Scrap Charged 231.81 202.90 Metal Spread (Selling price less scrap) Mill external shipments 416.47 363.03 Fabricated steel shipments 645.75 544.95 Mill manufacturing cost 254.70 238.15 Income from Operations 117.89 93.12 EBITDA 144.14 125.23 7 SUPPLEMENTAL OPERATING AND FINANCIAL INFORMATION - UNAUDITED THE INFORMATION IN THIS TABLE EXCLUDES 50% OWNED JOINT VENTURES For the Six Months Ended June 30, 2007 June 30, 2006 Tons Tons Production Melt Shops 3,526,961 3,402,287 Rolling Mills 3,482,856 3,200,838 Tons % Tons % Finished Steel Shipments Rebar 873,453 24 % 771,400 23 % Merchant / Special Sections 1,630,467 45 % 1,673,279 49 % Rod 378,595 11 % 378,179 11 % Fabricated Steel 702,912 20 % 576,994 17 % Total Shipments 3,585,427 100 % 3,399,852 100 % $/Ton $/Ton As Adjusted Selling Prices Mill external shipments 617.25 560.86 Fabricated steel shipments 869.57 743.81 Scrap Charged 224.17 194.05 Metal Spread (Selling price less scrap) Mill external shipments 393.08 366.81 Fabricated steel shipments 645.40 549.76 Mill manufacturing cost 252.72 241.62 Income from Operations 110.30 83.27 EBITDA 136.42 116.34 8 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (US$ in thousands, except earnings per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 As Adjusted 2007 2006 As Adjusted NET SALES $ 1,331,818 $ 1,205,790 $ 2,674,814 $ 2,265,020 OPERATING EXPENSES Cost of sales (exclusive of depreciation and amortization) 1,051,191 970,785 2,120,063 1,832,947 Selling and administrative 52,148 41,413 102,811 96,859 Depreciation and amortization 29,233 26,940 57,712 53,075 Other operating (income) expense, net (573 ) 1,503 (1,256 ) (983 ) 1,131,999 1,040,641 2,279,330 1,981,898 INCOME FROM OPERATIONS 199,819 165,149 395,484 283,122 INCOME FROM 50% OWNED JOINT VENTURES 14,334 34,048 32,029 63,377 INCOME BEFORE OTHER EXPENSES AND INCOME TAXES 214,153 199,197 427,513 346,499 OTHER EXPENSES Interest, net 5,961 9,771 13,912 20,433 Foreign exchange (gain) loss, net (4,021 ) 733 (4,269 ) 1,811 Amortization of deferred financing costs 760 807 1,516 1,504 Minority interest 5,274 - 9,886 - 7,974 11,311 21,045 23,748 INCOME BEFORE INCOME TAXES 206,179 187,886 406,468 322,751 INCOME TAX EXPENSE 67,051 60,253 133,805 106,273 NET INCOME $ 139,128 $ 127,633 $ 272,663 $ 216,478 EARNINGS PER COMMON SHARE - BASIC $ 0.46 $ 0.42 $ 0.89 $ 0.71 EARNINGS PER COMMON SHARE - DILUTED $ 0.45 $ 0.42 $ 0.89 $ 0.71 9 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (US$ in thousands) (Unaudited) June 30, December 31, 2007 2006 As Adjusted ASSETS Current Assets Cash and cash equivalents $ 129,605 $ 109,236 Restricted cash 504 4 98 Short-term investments 127,458 123,430 Accounts receivable, net 638,485 460,828 Inventories 849,296 820,485 Deferred tax assets 38,319 38,538 Costs and estimated earnings in excess of billings on uncompleted contracts 2,908 2,977 Income taxes receivable - 23,623 Other current assets 20,932 17,428 Total Current Assets 1,807,507 1 ,597,043 Investments in 50% Owned Joint Ventures 168,760 167,466 Property, Plant and Equipment, net 1,182,864 1 ,119,458 Goodwill 255,202 252,599 Deferred Financing Costs 11,214 12,029 Deferred Tax Assets 5,106 12,948 Other Assets 17,502 14,845 TOTAL ASSETS $ 3,448,155 $ 3 ,176,388 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ 337,162 $ 317,425 Accrued salaries, wages and employee benefits 109,184 110,237 Accrued interest 20,802 20,909 Income taxes payable 11,951 19,478 Accrued sales, use and property taxes 11,261 8,024 Current portion of long-term environmental reserve 2,621 12,238 Billings in excess of costs and estimated earnings on uncompleted contracts 17,230 15,443 Other current liabilities 20,225 19,629 Current portion of long-term borrowings 123 2 14 Total Current Liabilities 530,559 523,597 Long-term Borrowings, Less Current Portion 454,969 431,441 Accrued Benefit Obligations 245,657 238,503 Long-term Environmental Reserve, Less Current Portion 11,078 9,993 Other Liabilities 56,266 38,082 Deferred Tax Liabilities 49,492 53,733 Minority Interest 32,302 27,581 TOTAL LIABILITIES 1,380,323 1,322,930 Contingencies, commitments and guarantees Shareholders' Equity Capital stock 1,017,839 1,016,287 Retained earnings 1,007,044 828,998 Accumulated other comprehensive income 42,949 8,173 TOTAL SHAREHOLDERS' EQUITY 2,067,832 1,853,458 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,448,155 $ 3,176,388 10 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ in thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 As Adjusted 2007 2006 As Adjusted OPERATING ACTIVITIES Net income $ 139,128 $ 127,633 $ 272,663 $ 216,478 Adjustment to reconcile net income to net cash provided by operating activities: Minority interest 5,274 - 9,886 - Depreciation and amortization 29,233 26,940 57,712 53,075 Amortization of deferred financing costs 760 807 1,516 1,504 Deferred income taxes 3,583 6,219 10,256 9,321 (Gain) loss on disposition of property, plant andequipment (13 ) (4,354 ) 291 (8,914 ) Income from 50% owned joint ventures (14,334 ) (34,048 ) (32,029 ) (63,377 ) Distributions from 50% owned joint ventures 11,250 30,750 31,654 61,153 Compensation cost from share-based awards 8,223 5,748 17,005 32,124 Excess tax benefits from share-based paymentarrangements (463 ) (435 ) (989 ) (1,141 ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable 6,427 (48,628 ) (164,268 ) (130,916 ) Inventories (31,484 ) 17,137 (9,322 ) 50,749 Other assets (1,363 ) 676 22,843 (995 ) Liabilities (88,045 ) 38,389 (17,427 ) 55,605 NET CASH PROVIDED BY OPERATING ACTIVITIES 68,176 166,834 199,791 274,666 INVESTING ACTIVITIES Additions to property, plant and equipment (38,672 ) (47,074 ) (92,786 ) (87,953 ) Proceeds received from the disposition of property, plant and equipment 409 8,905 1,165 14,110 Acquisitions (4,988 ) (107,145 ) (4,988 ) (114,837 ) Opening cash from acquisitions - 22,371 - 22,371 Purchases of short-term investments (243,969 ) (564,145 ) (461,658 ) (890,545 ) Sales of short-term investments 257,835 501,480 457,630 650,030 NET CASH USED IN INVESTING ACTIVITIES (29,385 ) (185,608 ) (100,637 ) (406,824 ) FINANCING ACTIVITIES Proceeds from issuance of new debt 19,508 - 19,508 - Payments on term loans (92 ) (3,252 ) (154 ) (3,570 ) Additions to deferred financing costs (521 ) - (521 ) (404 ) Cash dividends (6,106 ) (6,095 ) (94,617 ) (79,187 ) Distributions to subsidiary's minority shareholder (3,944 ) - (5,165 ) - Proceeds from issuance of employee stock purchases 322 360 617 837 Excess tax benefits from share-based paymentarrangements 463 435 989 1,141 Change in restricted cash - (14 ) (6 ) (14 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 9,630 (8,566 ) (79,349 ) (81,197 ) Effect of exchange rate changes on cash and cash equivalents 533 312 564 305 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 48,954 (27,028 ) 20,369 (213,050 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 80,651 228,237 109,236 414,259 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 129,605 $ 201,209 $ 129,605 $ 201,209 11
